Exhibit 10.1



ASSET PURCHASE AGREEMENT

                This Asset Purchase Agreement (the "Agreement"), dated November
2, 2003, is by an between Brett Robinson, an individual residing at 5351 Ludlow
Road, Richmond, British Columbia (the "Buyer"), and Magic Lantern Group, Inc., a
New York corporation with its principal office at 1075 North Service Road West,
Suite 27 Oakville, Ontario L6M 2G2 (the "Seller").

BACKGROUND

                A.     The Seller operates, through its operating division Image
Media, Inc., a media dubbing service located at 3-8755 Ash Street, Vancouver,
British Columbia V6P 6T3 with customers throughout North America (hereinafter
called the "Business"); and

                B.     Buyer currently is employed by Seller and manages the
Business; and

                C.     The Seller desires to sell to the Buyer and the Buyer
desires to purchase from the Seller the properties, assets and undertaking of
the Business as a going concern, all on the terms and conditions set forth in
this Agreement.

AGREEMENT

                The parties, intending to be legally bound, agree as follows:

ARTICLE 1


PURCHASE AND SALE



                1.1    

Purchase/Sale Of Assets. At the Closing (as defined in Section 2.1) and subject
to all other terms and conditions of this Agreement, the Buyer shall purchase
and the Seller shall sell, assign, transfer and convey to the Buyer good and
marketable title, free and clear of all liens, liabilities, encumbrances,
security interests, claims and other restrictions, in and to all of the
properties and assets, on an "as-is where-is" basis, and undertakings and
goodwill of the Business (the "Subject Assets"). Without limiting the generality
of the foregoing, the Subject Assets shall include, the following:



                        (a)    

all machinery and equipment, fixtures, furniture, office equipment and other
tangible personal property identified on Schedule 1.1(a), (collectively, the
"Tangible Personal Property");



                        (b)

    all the inventory of the Business (the "Inventory") to be identified by the
Buyer on Schedule 1.1(a) 2 days prior to the Closing Date, with the
understanding that the Buyer intends to purchase inventory with an approximate
value of $25,000;



                        (c)    

all rights of the Seller pursuant to any express or implied warranties,
representations or guarantees made by suppliers furnishing goods or services to
the Business;



                        (d)    

the telephone numbers 604-324-4191 and 800-667-1500 and the facsimile number
604-324-4855, and all domain names, electronic mail addresses or other similar
property associated with the Business;

                        (e)    

all trademarks, service marks, trade dress, logos, trade names, and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, identified on
Schedule 1.1(e) (collectively, the "Intellectual Property"); and



                        (f)    

all goodwill associated with the Business, together with the exclusive right of
the Buyer to represent itself as carrying on the Business in continuation of and
in succession to the Seller and the right to use the name "Image Media, Inc.",
or any derivation or variation thereof.



                1.2    

Payment of the Purchase Price. In consideration of the sale by the Seller to the
Buyer of the Subject Assets and the Seller's performance of this Agreement, on
the Closing Date, the Buyer shall pay to the Seller the "Purchase Price" as
follows:



                        (a)    

$50,000 by a certified or bank check to the order of Morley A. Levitt In Trust
payable within 10 business days of the date hereof; and



                        (b)    

$150,000 by a certified or bank check to the order of the Seller or wire
transfer of funds to an account designated by the Seller on the Closing Date
upon the appropriate undertakings.



                1.3    

Adjustment of Purchase Price. Notwithstanding anything to the contrary contained
herein, the Purchase Price and shall be:     



 

(i)

increased on a dollar for dollar basis by the amount by which the inventory of
the Seller on the second business day prior to the Closing Date shall be greater
than $25,000; or        

(ii)

decreased on a dollar for dollar basis by the amount by which the inventory of
the Seller on the second business day prior to the Closing Date shall be less
than $25,000.

                1.4    

Work in Progress. Seven (7) days prior to the Closing Date (the "Cut-Off Date")
Buyer and Seller shall identify all work in progress ("Work-In-Progress") of the
Seller by reconciling (x) all outstanding purchase orders and supplier invoices
to (y) all outstanding work orders and customer receivables, and Buyer agrees to
ensure that all Work-In-Progress shall be completed prior to the Closing Date.
All liabilities or receivables held in connection with Work-In-Progress by
Seller at the Cut-Off Date shall be the liabilities and receivables of Seller,
and any liabilities or receivables incurred by Seller after the Cut-Off Date
shall be the liabilities and receivables of the Buyer.



                1.5    

Payment of Commission. In connection with the consummation of the transactions
contemplated by this Agreement Seller shall pay a commission in the amount of
$10,000 to Bentley Associates LP.

                1.6    

Rent. Buyer shall pay rent in the sum of $4,000 plus GST for use of the premises
in December 2003.



                1.7    

Sales Taxes. The Buyer shall pay all applicable sales and use taxes payable with
respect to the Buyer's purchase of the Subject Assets. The Buyer and the Seller
shall cooperate in a timely manner to make all filings, returns, reports and
forms as may be required to comply with the provisions of applicable law in
connection with the payment of any such sales and use taxes.



ARTICLE 2


CLOSING



                2.1    

Closing. The Buyer's purchase of the Subject Assets and the other transactions
contemplated by this Agreement (the "Closing") shall be consummated on or before
November 28, 2003 (the "Closing Date") at such location as the parties shall
mutually agree.



                2.2    

Closing Documentation.



                          At the Closing,

                          (a)    

the Seller will deliver to the Buyer the following closing documents (the
"Closing Documents"):



 

(i)

a duly executed Bill of Sale, Assignment and Assumption Agreement and such other
instruments as the Buyer shall reasonably request in order to effectively
transfer to and vest in the Buyer good and marketable title to all of the
Subject Assets free and clear of all liabilities and all liens, encumbrances,
security interests, claims and other restrictions;        

(ii)

possession of the Subject Assets;        

(iii)

a duly executed letter agreement setting forth the obligations of Buyer and
Seller following the Closing Date; and        

(iv)

such other documents and ancillary agreements as contemplated in this Agreement
or as the Buyer may otherwise reasonably request.

                        (b)    

The Buyer will, on receipt of the documents described above, deliver to the
Seller:





 

(i)

the check or funds constituting the Purchase Price as set out in Section 1.4;  
     

(ii)

a duly executed Bill of Sale, Assignment and Assumption;        

(iii)

a duly executed letter agreement setting forth the obligations of Buyer and
Seller following the Closing Date; and        

(iv)

such other documents and ancillary agreements as contemplated in this Agreement
or as the Seller may otherwise reasonably require.

ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF THE SELLER



                3.1    

The Seller, jointly and severally, represent and warrant to the Buyer as of the
date hereof as follows and hereby covenant that from the date hereof until the
Closing Date, that they will not perform any act or permit any action to be
taken or condition to exist which would make any of the following
representations and warranties untrue in any respect, and confirm that the Buyer
is relying upon the accuracy of each such representation and warranty in
connection with the purchase of the Subject Assets as a going concern and
completion of the transactions contemplated hereby:



                        (a)    

Authority Relative to Agreement. The execution, delivery and performance of this
Agreement and all other agreements and instruments contemplated in this
Agreement (collectively, the "Ancillary Agreements") by the Seller and
consummation by the Seller of the transactions contemplated hereby and thereby
have been duly and effectively authorized by all necessary action on the part of
the Seller, and this Agreement constitutes, and each Ancillary Agreement when
executed will constitute legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with its respective terms (subject
to bankruptcy and similar laws affecting creditors' rights and principles of
equity).



                        (b)    

Title to Assets. The Seller has good and marketable title to all of the Subject
Assets, subject to no mortgage, pledge, lien, conditional sale agreement,
security interest, claim, encumbrance or other restriction (an "Encumbrance"),
except as may be disclosed on Schedule 1.1(a), all of which shall be discharged
by the Seller on or prior to the Closing. No other Person owns or has any right
to occupy or use any of the assets used in the Business.



                        (c)    

No Commissions. Except than as set forth in Section 1.4 of this Agreement no
person acting on behalf of the Seller has claims to, or is entitled to, under
any contract or otherwise, any payment as a broker, finder or intermediary in
connection with the origin, negotiation, execution or consummation of the
transactions provided for in this Agreement.



ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE BUYER

                4.1    

The Buyer represents and warrants to the Seller as of the date hereof as follows
and hereby covenants that from the date hereof until the Closing Date, that it
will not perform any act or permit any action to be taken or condition to exist
which would make any of the following representations and warranties untrue in
any respect, and confirm that the Seller is relying upon the accuracy of each
such representation and warranty in connection with the purchase of the Subject
Assets as a going concern and completion of the transactions contemplated
hereby:



                        (a)

    Authority Relative to Agreement. The execution, delivery and performance of
this Agreement and any ancillary agreements by the Buyer and consummation by it
of the transactions contemplated hereby and thereby have been duly and
effectively authorized by all necessary corporate action, and this Agreement
constitutes, and each ancillary agreement when executed will constitute, a
legal, valid and binding obligation of the Buyer enforceable against the Buyer,
respectively in accordance with its respective terms (subject to bankruptcy and
similar laws affecting creditors' rights and principles of equity).



                        (b)    

No Commissions. Except as set forth on Section 1.4 of this Agreement no person
acting on behalf of the Buyer has claims to, or is entitled to, under any
contract or otherwise, any payment as a broker, finder or intermediary in
connection with the origin, negotiation, execution or consummation of the
transactions provided for in this Agreement.



                        (c)    

General Representation. Neither this Agreement nor any Ancillary Agreement, or
other documents furnished by or on behalf of the Buyer in connection with this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained herein or therein not
misleading in any material respect.



ARTICLE 5


CERTAIN COVENANTS OF THE SELLER



                5.1    

Conduct of Business Pending Closing. From the date of this Agreement to the
Closing Date the Seller shall operate the Business in a manner consistent with
preserving intact the Business organization, retaining the Employees identified
in Schedule 7.1 and preserving the value of the Subject Assets, the Business and
its goodwill with all suppliers, customers, employees and others having business
relations with the Business.



                5.2    

Change in Representation and Warranties. In the event the Seller learns that any
of the representations and warranties of the Seller contained in or referred to
in this Agreement is or will become inaccurate in any material respect, the
Seller shall give immediate written notice thereof to the Buyer.



ARTICLE 6


CERTAIN COVENANTS OF THE BUYER

                6.1    

Consents of Others. Prior to the Closing, the Buyer shall use its best efforts
to obtain all authorizations, consents and permits of others required of it to
permit it to consummate the transactions contemplated by this Agreement and
continue the Business.



                6.2    

Change in Representations and Warranties. In the event the Buyer learns any of
the representations and warranties of the Buyer contained in or referred to in
this Agreement is or will become inaccurate, the Buyer shall give immediate
written notice thereof to the Seller.



                6.3    

Conduct of Business Pending Closing. From the date of this Agreement to the
Closing Date the Buyer shall not incur any costs or liabilities outside the
ordinary course of business.



ARTICLE 7


EMPLOYEES AND EMPLOYMENT MATTERS



                7.1    

Employment by the Buyer. Upon the Closing, the Seller shall terminate each of
the employees of Seller and the Buyer shall offer employment to the employees of
Seller who are listed on Schedule 7.1 and who are actively employed by the
Business as of the Closing Date (i.e., not on long-term disability or other
leave) (collectively, the "Employees"). The Buyer's offer of employment to the
Employees shall be on terms which are substantially the same as those terms upon
which the Employees are currently employed by Seller. Nothing herein, expressed
or implied, confers upon any Employee any rights or remedies of any nature or
kind, including, without limitation, any rights of employment with the Buyer.
Buyer may hire three employees.



                7.2    

Liability. The Seller shall retain and pay all obligations and liabilities
arising out of the Seller's employment of the Employees prior to the Closing
Date or the termination thereof by the Seller, including liability for all
claims, with respect to occurrences on or before the Closing Date (regardless of
when such claim is filed) arising out of labor or employment (which shall
include accrued vacation and sick pay), pension contributions, worker's
compensation, disability, unemployment insurance and related matters. The Seller
shall not be liable for any such employment obligations with respect to the
Buyer's employment of the Employees after the Closing Date, provided that any
such obligations of the Buyer do not relate to any act or omission of the Seller
which occurred prior to the Closing Date.



ARTICLE 8


CERTAIN POST CLOSING COVENANTS



                8.1    

Collection of Accounts Receivable. The Buyer will remit to the Seller any
payments that it receives for those Accounts Receivable of the Business that
existed on the Closing Date, and will continue to make best efforts to continue
to collect Accounts Receivables.



                8.2    

Access to Documents. For a period of 5 years following the Closing Date, the
Buyer agrees to provide the Seller (as well as the Seller's accountants,
auditors, or other





representatives) reasonable access to books and records of the Seller which
exist as of the Closing Date during normal business hours at the Buyer's
premises and on reasonable notice to the Buyer.

                8.3    

Use of Corporate Name or Trade Name. After the Closing, except (a) with respect
to collection of pre-Closing accounts receivable and payment of pre-Closing
accounts payable, or (b) in connection with services to be performed for the
Buyer, the Seller nor any affiliate of Seller will use or refer to the name
"Image Media" or any trade name included within the Intellectual Property being
conveyed to the Buyer, or any derivative or variation thereof or any name
similar thereto.



                8.4    

No Competition. During the period beginning on the Closing Date and ending on
June 30, 2006 (the "Restricted Period"), Seller, and any Affiliate of Seller
shall not, directly or indirectly, for his, her or its own account or as an
agent, employee, officer, director, trustee, consultant or member, partner or
other equity holder of any Person or in any other capacity, engage in any
business activity that is the same as, substantially similar to or otherwise
competitive with the Business or with any business now conducted by Buyer or any
Affiliate of Buyer within the Province of British Columbia, except that the
Seller may continue, without restriction, to conduct business within the
Province of British Columbia in connection with its agreement in force as of the
date of this Agreement under the services agreement by and between Her Majesty
the Queen In Right of the Province of British Columbia as represented by the
Minister of Education and Magic Lantern Communications Ltd. dated June 10, 2003
(the "BCLC Agreement") or pursuant to the terms of any subsequent renewal of the
BCLC Agreement.



ARTICLE 9


CONDITIONS TO CLOSING



                9.1    

The obligation of seller to consummate the transactions contemplated by this
agreement is subject to the approval of a resolution by the board of directors
of seller, approving the transactions contemplated hereby, which shall be
considered at the seller's board of directors meeting to be held on November 3,
2003.



ARTICLE 10


COVENANTS AND INDEMNIFICATION



                10.1    

Indemnification by the Seller. Subject to the terms and conditions of this
Article 10, the Seller hereby agrees to, jointly and severally, defend,
indemnify and hold harmless the Buyer's Indemnified Persons from and against all
Losses directly or indirectly incurred by or sought to be imposed upon any of
them:



                        (a)    

resulting from or arising out of any breach of any of the representations or
warranties made by the Seller in or pursuant to this Agreement or in any
agreement, document or instrument executed and delivered pursuant hereto or in
connection with the Closing;



                        (b)    

resulting from or arising out of the conduct of the Business (including but not
limited to the manufacturer and sale of any product) at any time on or prior to
the Closing Date including, but not limited to, any Proceeding against the
Seller and any





litigation or similar matter arising out of such conduct, except to the extent
that the Loss arises from or relates to an Assumed Liability; and

                        (c)    

resulting from or arising out of any liability, payment or obligation in respect
of any Taxes owing by the Seller of any kind or description (including interest
and penalties with respect thereto) for all the pre-closing tax periods.



                10.2    

Indemnification by the Buyer. Subject to the terms and conditions of this
Article 10, from and after the Closing Date, the Buyer agrees, to defend,
indemnify and hold harmless the Seller from any and all Losses directly or
indirectly incurred by or sought to be imposed upon them:



                        (a)    

resulting from or arising out of any breach of any of the representations or
warranties made by the Buyer, in or pursuant to this Agreement or in any
agreement, document or instrument executed and delivered pursuant hereto or in
connection with the Closing; and



                        (b)    

resulting from or arising out of any breach of any covenant or agreement made by
the Buyer in or pursuant to this Agreement or in connection with any agreement,
document or instrument executed and delivered pursuant hereto or in connection
with the Closing including, but not limited to, any failure to pay, perform or
otherwise discharge any of the Assumed Liabilities.



                10.3    

Notice of Indemnification Claims. If (i) a Third Party Action is brought against
any Indemnified Person that is subject to a right of indemnification under this
Article 10 or (ii) any Indemnified Person hereto becomes aware of facts or
circumstances establishing that such Indemnified Person has experienced or
incurred Losses or will experience or incur Losses subject to indemnification
under this Article 10, then such Indemnified Person shall give to the
Indemnifying Person notice of such claim ("Indemnification Notice") as soon as
reasonably practicable but in no event more than thirty (30) days after the
Indemnified Person has received notice of or obtains actual knowledge of such
claims (provided that failure to give such notice shall not limit the
Indemnifying Person's indemnification obligation hereunder except to the extent
that the delay in giving, or failure to give, the notice adversely affects the
Indemnifying Person's ability to defend against the claim). To the extent
practicable, the Indemnification Notice will describe with reasonable
specificity (A) the nature of and the basis for the indemnification claim,
including any relevant supporting documentation, and (B) an estimate of all
Losses associated therewith.



                        (a)    

Defense of Third Party Actions.



 

(i)

Upon receipt of a notice of a Third Party Action subject to an Indemnification
Notice under this Section 10.3, the Indemnifying Person shall have the right, at
its option and at its own expense, to participate in and be present at the
defense of such Third Party Action, but not to control the defense, negotiation
or settlement thereof, which control shall remain with the Indemnified Person,
unless the Indemnifying Person makes the election provided in paragraph (ii)
below.



 

       

(ii)

By written notice within 45 days after receipt of a notice of a Third Party
Action, an Indemnifying Person may elect to assume control of the defense,
negotiation and settlement thereof, with counsel reasonably satisfactory to the
Indemnified Person; provided, however, that its right to assume such control
shall be subject to the Indemnifying Person agreeing in writing (A) to promptly
indemnify the Indemnified Person for its expenses to date, (B) that any Losses
arising out of the Third Party Action constitute a claim that is subject to
indemnification under this Agreement ; and (C) to hold the Indemnified Person
harmless from and against any and all Losses caused by or arising out of any
settlement of the Third Party Action approved by the Indemnifying Person or any
judgment in connection with that Third Party Action. The Indemnifying Person
shall not in the defense of the Third Party Action enter into any settlement
which does not include as a term thereof the giving by the third party claimant
of an unconditional release of the Indemnified Person, or consent to entry of
any judgment except with the consent of the Indemnified Person.        

(iii)

Upon assumption of control of the defense of a Third Party Action under
paragraph (ii) above, the Indemnifying Person will not be liable to the
Indemnified Person hereunder for any legal or other expenses subsequently
incurred in connection with the defense of the Third Party Action.        

(iv)

If the Indemnifying Person does not elect to control the defense of a Third
Party Action under paragraph (ii), the Indemnifying Person shall promptly
reimburse the Indemnified Person for expenses incurred by the Indemnified Person
in connection with defense of such Third Party Action, as and when the same
shall be incurred by the Indemnified Person to the extent that the expense
arises from a Loss that is subject to indemnification under this Agreement.    
   

(v)

Any Person who has not assumed control of the defense of any Third Party Action
shall have the duty to cooperate with the party which assumed such defense.

                10.4    

Payment of Indemnification. Payment of any amount due under this Article 10
shall be made within 30 days after payment is due.



ARTICLE 11


MISCELLANEOUS



                11.1    

Definitions. All capitalized terms used in this Agreement and not heretofore
defined shall have the meanings set forth below.



                        (a)   

"Associated Property" means any real property at any time owned, leased or used
by the Seller in the conduct of the Business.



                        (b)    

"Buyer's Indemnified Persons" means the Buyer, its directors, officers,
employees, stockholders, agents and Representatives.



                        (c)    

"Current Real Property" means all real property currently owned or leased by the
Seller.



                        (d)    

"Employee Contract" means any written or oral contract, agreement, arrangement,
policy, program, plan or practice (exclusive of any such contract which is
terminable within thirty (30) days without liability to Seller) directly or
indirectly providing for or relating to any employment, consulting,
remuneration, compensation or benefit, severance or other similar arrangement,
insurance coverage (including any self-insured arrangements),
medical-surgical-hospital or other health benefits, workers' compensation,
disability benefits, supplemental employment benefits, vacation benefits and
other forms of paid or unpaid leave, retirement benefits, tuition reimbursement,
deferred compensation, savings or bonus plans, profit-sharing, stock options,
stock appreciation rights, or other forms of incentive compensation or
post-retirement compensation or benefit, employment guarantee or security, or
limitation on right to discipline or discharge, which (i) is not a Welfare Plan,
(ii) has been entered into or maintained by Seller, (iii) covers any one or more
current or former director, officer, employee or consultant of Seller and (iv)
under which any obligations remain outstanding.



                        (e)    

"Governmental Agency" means any federal, state, local or foreign government,
political subdivision, court, agency or other entity, body, organization or
group exercising any executive, legislative, judicial, quasi-judicial,
regulatory or administrative function of government.



                        (f)    

"Indemnified Person" means any Person entitled to be indemnified under Article
10.



                        (g)    

"Indemnifying Person" means any Person obligated to indemnify another Person
under Article 10.



                        (h)    

"Loss" and "Losses" means any and all losses, damages, liabilities, payments,
costs and obligations, and all expenses related thereto. Subject to the terms
and limitations of Article 10, Losses shall include any reasonable legal fees
and costs incurred by any of the Indemnified Persons subsequent to the Closing
in good faith defense of any Third Party Action, whether or not any liability or
payment, obligation or judgment is ultimately imposed against the Indemnified
Person.





                        (i)

    "Net Working Capital" means current assets of the Seller minus current
liabilities of the Seller.

                        (j)    

"Person" means any Governmental Agency, individual, association, joint venture,
partnership, corporation, limited liability company, trust or other entity.



                        (k)    

"Seller's Indemnified Persons" means the Seller, its directors, officers,
employees, shareholder, agents and Representatives.



                        (l)    

"Third Party Action" means any written assertion of a claim, or the commencement
of any action, suit, or Proceeding, by a third party against an Indemnified
Person with respect to which it is reasonably foreseeable that an Indemnified
Person would be entitled to indemnification under this Article 11.



            11.2    

Entire Agreement. This Agreement, together with all schedules, exhibits and
Ancillary Agreements, constitutes the entire Agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof and no party shall be liable or bound
to the other in any manner by any warranties, representations, covenants or
agreements except as specifically set forth herein or expressly required to be
made or delivered pursuant hereto.



            11.3    

Modifications. Any amendment, change or modification of this Agreement shall be
void unless in writing and signed by all parties hereto.



            11.4    

Further Assurance. From time to time after the Closing Date, the Seller will
execute all such instruments and take all such actions as the Buyer shall
reasonably request in order more effectively to convey and transfer all of the
Subject Assets to the Buyer. From time to time after the Closing Date, the
Seller and the Buyer shall also execute and deliver to the appropriate other
party such other instruments as may be reasonably required in connection with
the performance of this Agreement and each shall take all further actions as may
be reasonably required to carry out the transactions contemplated by this
Agreement.



            11.5    

Binding Effect and Benefits. This Agreement shall be binding upon and shall
inure to the benefit of the Buyer and the Seller and their respective
successors, permitted assigns, transferees and legal representatives.



            11.6    

Expenses. The Seller and the Buyer shall each bear and pay all costs and
expenses respectively incurred by each of them on their behalf in connection
with this Agreement, including, without limitation, fees and expenses of their
own financial consultants, accountants and counsel.



            11.7    

Knowledge or Belief. The knowledge of any officer of the Seller or the Buyer
shall be deemed to be knowledge of the Seller or the Buyer.



            11.8    

Notices. Any notices or other communications required or permitted to be given
pursuant to this Agreement shall be deemed to have been given if in writing and
delivered





personally, by facsimile, or sent by certified mail return receipt requested and
postage prepaid, addressed as follows:

                        (a)    

To the Seller:



                                    With a copy to:



                                    Hodgson Russ LLP
                                    150 King Street West, Suite 2309
                                    P.O. Box 30
                                    Toronto, Ontario M5H 1J9
                                    Attention: Richard B. Raymer, Esq.
                                    Facsimile: (416) 595-5021



                        (b)    

To the Buyer:



                                    Brett Robinson
                                    5351 Ludlow Road
                                    Richmond, British Columbia V7C 2Z1

                                    With a copy to:

                                    Morley A. Levitt, Esq.
                                    120-11181 Voyageur Way
                                    Richmond, British Columbia V6X 3N9
                                    Facsimile: (604) 270-4588



or such other addresses as shall be furnished in writing by any party to the
other party. Notices or communications shall be deemed received on the date of
delivery if personally delivered, the date of confirmation of transmission if
delivered by facsimile or on the delivery date indicated on the return receipt
if sent by certified mail return receipt requested and postage prepaid. In the
event of actual or threatened postal service interruption, notices and
communications shall be personally delivered or delivered by facsimile.

                11.9    

Headings. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meanings hereof.



                11.10    

Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the Province of British Columbia, without regard to
principles of conflicts of law.



                11.11    

Currency. All dollar amounts shall be deemed to be in Canadian dollars.



                11.12    

Assignment. This Agreement is assignable by the Buyer only to a corporation of
which he is sole shareholder.



                11.13    

Counterparts. This Agreement may be executed in counterparts and by electronic
facsimile transmission, each of which shall be deemed to be an original and all
of which shall constitute one and the same document.

                As conclusive evidence of its intent to be legally bound, each
of the parties to this Agreement has duly executed this Agreement as of the date
above first written.

 

MAGIC LANTERN, INC.

 



 

By:
Name:
Title:

/s/Robert A. Goddard
Robert A. Goddard
President and Chief Executive Officer and Acting Chief Financial Officer  


BRETT ROBINSON

 


/s/ Brett Robinson

 





Schedules

Schedule 1.1(a)     -     Tangible Personal Property and Inventory
Schedule 1.1(e)     -     Intellectual Property
Schedule 7.1         -     Conduct of Business



 

Schedule 1.1(a)



QTY

Description

Make

Model

Ser #

1

Ampex

TBC 2

5001590

1

Ampex

TBC 1

990558

1

Sony

BVW75

16574

1

Sony

BVW10

12124

1

Ampex

VPR1

4580510

1

Video Switcher

Grass Valley Model

110

22206

1

8 Channel Audio Mixer

Sony

11XP210

21184

1

Video Recorder ¾"

Sony

V05850

20687

1

Video Recorder ¾"

Sony

V05850

31364

1

Video Recorder ¾"

Sony

V05850

20406

1

Video Recorder ¾"

Sony

V05850

21044

1

Video Recorder ¾"

Sony

V05850

20828

1

Video Recorder ¾"

Sony

V05800

20082

1

Video Recorder ¾"

Sony

V05800

20443

1

Video Recorder ¾"

Sony

V05800

20416

1

Video Recorder ¾"

Sony

V05800

20519

1

Video Recorder ¾"

Sony

V05800

20228

1

Colour Monitor

Sony

PVM 1340

2002993

1

Colour Monitor

Sony

PVM 1340

2005177

1

Colour Monitor

Sony

PVM 1340

2002224

1

Colour Monitor

Sony

PVM 1340

2002221

1

Colour Monitor

Sony

PVM 1340

2002258

1

Colour Monitor

Sony

PVM 1340

2002747

1

Colour Monitor

Sony

PVM 1340

2005149

1

Colour Monitor

Sony

PVM 1340

2002959

1

Colour Monitor

Sony

PVM 1340

2002751

1

Colour Monitor

Sony

PVM 1340

2015121

1

Pulse Generator

Leitch

5PG 102 N

301751

1

Test Generator

Leitch

CTG 210N

73063

1

Pulse Generator

Tectronix

2146

B040390

1

Osciloscope

Tectronix

675

B250732

1

Test Generator

Tectronix

1410

n/a

1

WaveForm Monitor

Tectronix

529

15350

1

Vectroscope

Tectronix

520A

B394548

1

Distortion Analyzer

HP

334

140A-04191

1

Test Oscilator

HP

5654A

0951A01313

1

Switcher

Image Video

10x a/v

14721

1

Switcher

Image Video

10x a/v

14719

1

Switcher

Image Video

10x a/v

14720

1

Switcher

Image Video

10x a/v

14721

9

Switcher

Image Video

10x a/v

n/a

1

VHS Duplicator

JVC

BR7000

6548000

1

VHS Duplicator

JVC

BR7000

7117047

1

VHS Duplicator

JVC

BR7000

15312086

1

VHS Duplicator

JVC

BR7000

15312088

1

VHS Duplicator

JVC

BR7000

16913091

1

VHS Duplicator

JVC

BR7000

14118102

1

VHS Duplicator

JVC

BR7000

7214181

1

VHS Duplicator

JVC

BR7000

6518194

1

VHS Duplicator

JVC

BR7000

16913213

1

VHS Duplicator

JVC

BR7000

16913230

1

VHS Duplicator

JVC

BR7000

16913307

1

VHS Duplicator

JVC

BR7000

6408309

1

VHS Duplicator

JVC

BR7000

16913312

1

VHS Duplicator

JVC

BR7000

16913349

1

VHS Duplicator

JVC

BR7000

15312375

1

VHS Duplicator

JVC

BR7000

15312384

1

VHS Duplicator

JVC

BR7000

15312385

1

VHS Duplicator

JVC

BR7000

16015386

1

VHS Duplicator

JVC

BR7000

14118341

1

VHS Duplicator

JVC

BR7000

8518601

1

Distribution Amplifier

Panasonic

DA100

A0A0253D1

1

Distribution Amplifier

Panasonic

DA100

G5A9167D1

1

Distribution Amplifier

Panasonic

DA100

J5A9374D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A 0065D1

1

Monitor Switcher

Panasonic

SW 100 A/V

F0A2243D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A 0068D1

1

Monitor Switcher

Panasonic

SW 100 A/V

07A0070D1

1

Monitor Switcher

Panasonic

SW 100 A/V

B8A0072D1

1

Monitor Switcher

Panasonic

SW 100 A/V

F0A2269D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A0063D1

1

Panasonic

AG-W1-P

1600

1

S-VHS Recorder

JVC

BR5-711V

13310606

1

Power Amp

H&H

10978

1

Power Amp

H&H

10979

1

Power Amp

H&H

10980

1

Power Amp

H&H

10981

1

Power Amp

H&H

10982

1

Waveform Monitor

Tectronix

528

B293320

1

Waveform Monitor

Tectronix

528

B293124

1

Waveform Monitor

Tectronix

528

B227015

1

Waveform Monitor

Tectronix

528

B010424

1

Waveform Monitor

Tectronix

528

B270640

1

Waveform Monitor

Tectronix

528

B250576

1

Waveform Monitor

Tectronix

528

B238861

1

Waveform Monitor

Tectronix

528

B050872

3

Vectrocscope

Tectronix

1420

n/a

1

Time Code Generator

Skotel

TCG-80

n/a

1

Time Code Reader

Skotel

TCG-80

n/a

4

Audio DA

McCurdy

n/a

3

Video DA

Leitch

n/a

1

Patching Bays

Video/Audio

n/a

1

Audio DA

Ward Back

n/a

1

Bulk Tape Eraser

Garner

G270-303

1

Bulk Tape Eraser

Garner

8130037

1

Video Switcher

Panasonic

19200066

1

Video Switcher

Panasonic

68201515

1

Video Switcher

Panasonic

19200045

1

Video Switcher

Panasonic

14200412

1

Video Switcher

Panasonic

21200190

1

Shrink Wrapper

Damark

2240

1

VHS Duplicator

JVC

BR7030UB

14012209

1

VHS Duplicator

JVC

BR7030UB

14012206

1

VHS Duplicator

JVC

BR7030UB

12011970

1

VHS Duplicator

JVC

BR7030UB

14012213

1

VHS Duplicator

JVC

BR7030UB

14012211

1

VHS Duplicator

JVC

BR7030UB

14012207

1

VHS Duplicator

JVC

BR7030UB

14012202

1

VHS Duplicator

JVC

BR7030UB

14011974

1

VHS Duplicator

JVC

BR7030UB

14012203

1

VHS Duplicator

JVC

BR7030UB

14012205

1

MultiStandard VHS

Sharp

VC-MA-83

603713256

1

MultiStandard VHS

Sharp

VC-MA-83

603713336

1

MultiStandard VHS

Sharp

VC-MA-83

603713291

1

MultiStandard VHS

Sharp

VC-MA-83

603713321

1

MultiStandard VHS

Sharp

VC-MA-83

60371335

1

MultiStandard VHS

Sharp

VC-MA-83

603713353

1

MultiStandard VHS

Sharp

VC-MA-83

603713201

1

MultiStandard VHS

Sharp

VC-MA-83

603713310

1

MultiStandard VHS

Sharp

VC-MA-83

603713205

1

MultiStandard VHS

Sharp

VC-MA-83

603713183

1

MultiStandard VHS

Sharp

VC-MA-83

603713213

1

MultiStandard VHS

Sharp

VC-MA-83

603713349

1

MultiStandard VHS

Sharp

VC-MA-83

603713242

1

MultiStandard VHS

Sharp

VC-MA-83

603713189

1

MultiStandard VHS

Sharp

VC-MA-83

603713186

1

MultiStandard VHS

Sharp

VC-MA-83

603713319

1

MultiStandard VHS

Sharp

VC-MA-83

603713250

1

MultiStandard VHS

Sharp

VC-MA-83

603713278

1

MultiStandard VHS

Sharp

VC-MA-83

603713357

1

MultiStandard VHS

Sharp

VC-MA-83

603713347

1

TV

Sony

KV20

A800067

1

Digital

TBC

ES2200T

7KE2T011

1

Digital

TBC

ES2200T

7KE2T009

1

PVW2600

11290

1

DV Cam Digital Video

Sony

DSR80

13876

1

TV

Sony Super Beta

SL-HF4000 Hitachi 13"

7396

1

CD Duplicator Model

Champion

CTEL5108

CD01478

1

Digital Video Cass Recorder

Sony

GV-D200

10040

1

Mini DV/DV Cam

AGD 2000

1

DVDR/CDR Burner

1

Computer & Monitor

MAC/G4

1

Scanner

1

Printer

OkiDATA

1

Printer

Lexmark

1

Printer

Signature III

1

Fax Machine

6

Desks

6

Tables

3

Counters

6

Book Shelves

6

Rolling Shelves In Library (for masters)

10

Stock Racks in Warehouse

8

Metal Shelves in Warehouse

5

Filing Cabinets

1

Boardroom Table

8

Boardroom Chairs

8

Office Chairs

10

Office Phones and Main Phone System

1

Fridge

5

Office Computers

5

Rolling Master Carts

4

Shipping Carts





 

Schedule 7.1



EMPLOYEE NAME

Colin Logan

Voya Fortula

Daryl Thompson



 